Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

Claim 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, 8, 15, the prior art of record, specifically the prior art Siddique et al. (US-20130215116-A1) teaches provided a way of compositing virtual image and real image in the augmented reality environment by tracking portion of the image based on the depth information of the images. The prior art Chapiro et al. (US-20150348273-A1) teaches enhancing and/or modifying the region in the image during the process of composing images. Additional prior arts Oliveira et al. ("Selective hole-filling for depth-image based rendering")  teaches a way of modifying the region in the image by identifying and estimating portion of image and fill in the hole of that portion of image with inpainting technology during the process of composing images. However, none of the prior art cited alone or in combination provides motivation to teach interpolating shape for hidden area via shape-estimation and hidden area is obstructed by objects in different digital image. And filling the hidden area via shape in-painting and the hidden area is obstructed by using color or texture near the different image area. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 2-7, 9-14, 16-21, they are allowable due to their dependency to the independent Claims 1, 8, 15 respectively.


	Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YuJang Tswei/Primary Examiner, Art Unit 2619